Citation Nr: 0824626	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease L4-5 and L5-S1, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and is listed as having one month of "other 
service" as well.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision from the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).

In December 2005, during the pendency of this claim, the RO 
granted an increased rating of 40 percent for the veteran's 
low back disability dating from the date of claim for 
increase in March 2004.  Since this increase does not 
constitute a full grant of the benefit sought, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

During the entire period on appeal, the veteran's low back 
disability was not productive of ankylosis of the entire 
thoracolumbar spine or incapacitating episodes lasting 6 
weeks per year.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease L4-5 and L5-S1have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003, 5242, 5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

Finally, the veteran was provided with notice as required by 
Vazquez-Flores in a May 2008 letter.  This letter informed 
the veteran to submit evidence showing the effect that the 
worsening or increase in disability has on employment and 
daily life.  It also described the criteria in the applicable 
diagnostic codes required for an increased rating and 
suggested examples of the types of medical and lay evidence 
that may be submitted to establish entitlement to increased 
compensation.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records, VA examinations to 
determine the severity of the veteran's disability, and 
private medical records indicated by the veteran to be 
relevant to the claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

The veteran claims that his low back disability has increased 
in severity and warrants an increased disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 40 percent disabled under 
38 C.F.R. § 4.71a DC 5243.  That DC pertains to 
intervertebral disc syndrome and allows for rating of the 
disability either under the general rating formula, as 
discussed below, or under a separate rating formula for 
incapacitating episodes.  Under the intervertebral disc 
syndrome rating formula based on incapacitating episodes, a 
higher rating of 60 percent, the highest rating available 
under that rating formula, is warranted where the veteran's 
back disability results in incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Note 1 indicates that an incapacitating episode is a "period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The remaining DCs pertaining to other disabilities of the 
back are rated under a general rating formula.  That formula 
allows for a higher rating of 50 percent where the veteran's 
back disability results in unfavorable ankylosis of the 
entire thoracolumbar spine with or without symptoms such as 
pain, stiffness, or aching in the affected area.  Note 5 
describes unfavorable ankylosis as "a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching."  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

Under that general rating formula, Note 1 indicates that any 
associated objective neurologic abnormalities should be 
evaluated separately under the appropriate diagnostic code 
for the affected area.  Id.  The veteran is already 
separately rated for neurological manifestations of his low 
back disability and these ratings are not on appeal at this 
time.  Therefore, the note indicating separate evaluations 
for neurological manifestations is not for application in 
this case.

In addition, DC 5242 for degenerative arthritis of the spine 
allows for rating under the DC for arthritis, DC 5003.  
However, that DC does not allow for a rating in excess of 40 
percent and, as such, is not for application here.  See 
38 C.F.R. § 4.71a DC 5003.

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The severity of the veteran's low back disability has been 
documented in VA examinations, VA treatment records, and 
private medical records.  None of these records indicates 
that the veteran has either any ankylosis of the 
thoracolumbar spine or incapacitating episodes associated 
with his low back disability.

At the first VA examination during the relevant period to 
this appeal in February 2003, the veteran noted having flare-
ups but without complete incapacitation.  At the time of this 
examination, he was working full-time as an architect.  He 
walked with a limp.  His back displayed no abnormal 
curvature, and there was no swelling, spasm, discoloration, 
increased warmth, or significant tenderness to palpation.  He 
had uncomfortable, but not painful, forward flexion to 85 
degrees, extension to 20 degrees, bilateral lateral flexion 
to 25 degrees, and bilateral rotation to 35 degrees.  This 
range of motion was consistent with repetitive testing.  He 
was diagnosed with degenerative disc disease of the lumbar 
spine and the examiner commented that his low back would have 
periods of painful flare-ups, which may alter his strength, 
coordination, or range of motion.  However, how often these 
flare-ups occur, or how much more he is limited, could not be 
determined to any degree of medical certainty.  At an 
associated neurological examination the same month, the 
veteran reported having missed 3 to 4 days of work due to 
back pain but that on a daily basis his back "discomfort" 
was mild.  The veteran again reported having flare-ups 
lasting for up to two weeks and occurring several times a 
year.

During 2004 the veteran was treated several times by a 
private doctor.  In February the veteran underwent injection 
therapy as a result of pain flare-ups in his lower back.  The 
doctor asked that the veteran limit his activities somewhat 
but did not go so far as to prescribe bedrest.

In April 2004, the veteran underwent a second VA examination 
(no c-file was available for review).  He denied daily pain; 
rather, he referred to constant awareness of the frequency of 
his back catching and giving out on him.  His flare-ups 
consist of a sharp pain, centered in the low back; he also 
has stiffness.  He said he often has to go to the emergency 
room for trigger point injections (although these visits are 
not documented in the record).  These flare-ups will also 
leave him incapacitated for several days.  Working in the 
yard is limited by his backed he cannot do heavy lifting.  He 
was working as an architect, although he noted he was not 
able to sit for more than an hour without changing positions.  
At that time, the veteran's range of motion was noted to 
include forward flexion to 80 degrees with pain at the 
extreme, extension to 15 degrees with pain, bilateral lateral 
rotation to 40 degrees, and bilateral lateral flexion to 20 
degrees with more pain noted on the right side.  There was no 
additional limitation after repeated movement.  His low back 
displayed no tenderness over the spinous processes and no 
there was no paravertebral muscle spasm or paraspinal 
tenderness.  Straight leg raises were negative bilaterally.  

A June 2004 private treatment note indicated that his low 
back disorder had responded well to facet injections, 
although he did have exacerbations with over-activity.  He 
had 30 degrees of forward flexion, with extension severely 
limited to about 5 degrees, which worsened his pain.  On 
palpation, he had marked guarding and tenderness along the 
paravertebral musculature.  He was advised to avoid those 
activities that exacerbated his pain, such as too much 
bending, stooping, or lifting.  

In a June 2007 VA treatment note, the veteran's back was 
noted to be productive of no pain on either flexion or 
extension.  There was no suggestion of new or progressive 
pain or loss of function.  

The most recent VA examination took place in February 2008.  
At that time, the veteran specifically denied having been 
prescribed bedrest or having incapacitating episodes in the 
past year.  He had retired in 2002 from a civil service 
position, but was working full-time as a contract architect 
with the U.S. Navy.  The veteran also denied having any 
impediments to his work as a result of his back disability.  
He stated that approximately once a week his low back would 
go out on him, with the pain located across both sides of the 
low back.  He reported going to the gym daily, running and 
lifting weights.  The veteran's range of motion was measured 
to include forward flexion of 0 to 110 degrees, extension of 
0 to 30 degrees, bilateral lateral flexion from 0 to 30 
degrees, and bilateral lateral rotation from 0 to 50 degrees.  
The veteran was noted to have expressed no limitations in any 
plane of range of motion and no additional limitation of 
motion on flare-ups could be assessed as the examiner stated 
that it would be resorting to mere speculation.  He had 
normal posture and gait.  His back displayed no gross 
deformity or scoliosis, lumbar lordosis, or flattening.  His 
spinous processes were non-tender to percussion.  There was 
no evidence of effusion, edema, erythema, tenderness, or 
instability.  There was no indication of lumbar 
radiculopathy, although he did have persistent right sciatic 
neuropathy. 

As the veteran has had range of motion measurements that show 
limitation of motion but not fixation of motion in any 
particular spot, the evidence does not indicate that he has 
any ankylosis at all, and thereby certainly does not have 
unfavorable ankylosis of his entire thoracolumbar spine.  
Additionally, while the veteran has reported having flare-ups 
of pain in his back and has been treated for such flare-ups 
with injections, he has never been prescribed bedrest nor had 
an incapacitating episode as a result of his back disability.  
Without evidence of either unfavorable ankylosis of the 
entire thoracolumbar spine or the requisite amount of 
incapacitating episodes diagnosed and treated by a physician 
with prescribed bedrest, the evidence does not indicate that 
the veteran's low back disability is more nearly approximated 
by a rating in excess of 40 percent.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In making its determination, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
and the veteran's subjective complaints of an increased 
disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While it can be argued that the 
veteran's disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  In fact, he is fully 
employed and has specifically denied any impediment to his 
occupation as a result of his low back disability.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for degenerative disc 
disease L4-L5 and L5-S1 is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


